Citation Nr: 0308762	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-20 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

2.  Entitlement to service connection for depression, 
including as secondary to a service-connected disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic recurrent low back strain.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965; he also had two months of additional unverified 
service.  These claims initially came before the Board from a 
March 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board 
remanded the claims by decisions issued in March 2000 and 
April 2001.  The claims again return to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  An April 1982 rating decision which denied a claim of 
entitlement to service connection for a left leg disorder is 
final.

3.  The evidence associated with the record since the April 
1982 rating decision includes evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and the 
new evidence must be considered in order to fairly decide the 
merits of this claim.

4.  The medical evidence establishes that each of the 
veteran's current leg disorders or symptoms, including left 
ankle pain, left leg length discrepancy, radiculopathy, and 
parasthesias of the left leg, are the result of a 1959 tibial 
fracture prior to the veteran's service or of a herniated 
disc, status post discectomy, unrelated to the veteran's 
service.  

5.  There is no medical evidence that the veteran complained 
of or was treated for depression in service or chronically 
and continuously after service, and the medical evidence 
establishes that the veteran's service-connected low back 
strain has no more than a minor contribution to the etiology 
of the veteran's depression, and does not currently aggravate 
his depression.

6.  There are no current clinical findings which are clearly 
attributable to the veteran's service-connected low back 
strain, but it is assumed that, if the veteran ambulated 
rather than using his wheelchair for mobility, the service-
connected disorder would become symptomatic.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to a final April 1982 rating 
decision is new and material to reopen a claim of entitlement 
to service connection for a left leg disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The veteran did not incur or aggravate a current left leg 
length discrepancy, radiculopathy, parasthesias, or left 
ankle arthritis, in service or as a result of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002).  

3.  Depression was not incurred in service or as a result of 
service or as a result of any service-connected disability, 
and is not aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2002).

4.  The criteria for an initial evaluation in excess of 10 
percent for a chronic recurrent low back strain are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a 
left leg disorder, and that the new evidence establishes that 
he incurred a left lower extremity disorder in service.  He 
also contends that he incurred depression as a result of his 
service-connected disabilities.  He also contends that he is 
entitled to an initial evaluation in excess of 10 percent for 
his service-connected chronic recurrent low back strain.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As in 
the instant case, relative to the attempt to reopen a claim 
for service connection for a left leg disorder, the claim was 
received prior to August 29, 2001, the revised definition of 
new and material evidence does not apply.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran was advised of the criteria for new and material 
evidence, of the criteria for entitlement to service 
connection, on a direct or secondary basis, and of the 
criteria for an increased initial evaluation for his service-
connected back disability by a statement of the case (SOC) 
issued by the RO in May 1997 and issued in September 1997.  A 
supplemental SOC (SSOC) issued in December 2002 summarized 
the evidence of record, explained what evidence was obtained 
following the Board's Remands, and explained what evidence 
was missing to support higher evaluations.

The veteran was first advised generally of the enactment of 
the VCAA by the Board's April 2001 Remand.  An October 2001 
letter from the RO again advised the veteran of the enactment 
of the VCAA and described the provisions of that act more 
specifically, and again set forth the criteria for service 
connection and the updated criteria for new and material 
evidence.  The RO listed for the veteran the evidence VA had 
obtained, and informed the veteran that he was responsible to 
identify any additional information he wanted VA to attempt 
to obtain.  A December 2002 SSOC also provided information to 
the veteran regarding the VCAA and VA's duties to the veteran 
under that enactment.

The December 2002 SSOC reminded the veteran that he had been 
afforded an opportunity to identify additional evidence to be 
obtained, but had not responded, had been afforded additional 
VA examinations, and had been scheduled twice for a hearing 
to present testimony on his own behalf, but that the veteran 
had canceled each scheduled hearing, and did not respond or 
reschedule the hearing after the second cancellation.  The 
Board's March 2000 and April 2001 Remands also advised the 
veteran as to the evidence needed to establish his claim.

The veteran was afforded VA examinations relevant to each of 
the disabilities at issue.  The evidence identified by the 
veteran has been obtained.  The veteran has been notified of 
the evidence required to substantiate his claim.  The duties 
to inform the veteran of the evidence necessary to 
substantiate his claim, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist him in developing the facts 
of the claim, including as specified in the VCAA, have been 
met in this case.

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left leg disorder

The veteran sought service connection for a left leg disorder 
by a claim submitted in January 1982.  That claim was denied 
by an April 1982 rating decision.  The veteran did not timely 
appeal that rating decision, and it has become final.  

Although the veteran's claim for service connection for a 
left leg disorder has been denied, the veteran may reopen the 
claim, if he submits new and material evidence.  
38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The evidence at the time of an April 1982 rating decision 
which denied entitlement to service connection for a left leg 
disorder consisted primarily of the veteran's service medical 
records and evidence which disclosed that, prior to his March 
1962 service induction, the veteran had sustained a compound 
fracture of the left tibia in 1959.  During service he was 
treated for swelling of the left ankle, which the service 
medical records attributed to the pre-service left tibia 
fracture.  The discharge summary of a 1978 VA hospitalization 
reflects that the veteran was treated for chest pain.  There 
was no diagnosis of a leg disorder.  The RO denied service 
connection for a left leg disorder on the basis that there 
was no evidence of aggravation in service of a left leg 
disorder incurred prior to service, and no evidence of a 
chronic and continuous leg disorder since service.  The Board 
notes that neither the veteran nor the RO specifically 
identified the specific left leg disorder for which service 
connection was denied.  

Evidence submitted since the April 1982 rating decision is 
voluminous.  The discharge summary of a December 1982 VA 
hospitalization discloses treatment of diabetes mellitus, 
chest pain, and other disorders unrelated to a left leg 
condition.  VA clinical records dated in November 1985 
through July 1986, and including the discharge summary of a 
January 1986 VA hospitalization, reflect treatment of lumbar 
disc disease, diabetes mellitus, hypertension, and numerous 
other medical disorders, but are devoid of discussion of 
medical diagnosis or treatment of a specific left leg 
disorder.  The summary of a December 1987 through February 
1988 VA hospitalization reflects that a CT scan of the lumbar 
spine disclosed right-sided disc protrusion at L4-L5.  The 
discharge summary of VA clinical records, including 
hospitalization from September 1994 through October 1994, in 
January 1995, July 1996, VA examination conducted in November 
1996, and numerous other VA clinical records describe 
paresthesias of the left leg, attributed to a laminectomy at 
L4, and a leg length discrepancy, attributed to the veteran's 
1959 fracture of the left tibia.

By a claim submitted in September 1996, the veteran sought 
service connection for a left ankle, left foot, and left leg 
disorder claimed as due to in-service treatment or 
aggravation of a pre-existing left ankle disorder.  In 
support of his contention, the veteran submitted a July 1996 
VA consultation report, which disclosed that the veteran had 
a leg length discrepancy.  His left leg was approximately 
one-half inch shorter than the right, and appeared to be in 
slight varus compared to the right.  The examiner concluded 
that the veteran was status post fracture of the left tibia 
with resultant leg length discrepancy.

On VA examination conducted in November 1996, the veteran 
reported left ankle pain which was first noted the following 
a 1959 fracture of the left lower extremity and which was 
aggravated during service.  The veteran reported intermittent 
left ankle pain for many years.  He stated it was painful to 
walk.  He reported difficulty getting in and out of a chair.  
He arrived in a wheelchair.  He stated there was too much 
pain in the left ankle and he could not walk.  There was some 
swelling of the left ankle as compared to the right.  There 
was a varus deformity of the left ankle.  Using a goniometer, 
the veteran's range of dorsiflexion was 0 degrees and he was 
able to plantar flex to five degrees.  The left leg was 
approximately one inch less in length than the right leg.  
The examiner concluded that the veteran had an old healed 
fracture of the distal left tibial shaft adjacent to the left 
ankle which resulted in traumatic arthritis with pain in the 
left ankle.  

On VA examination conducted in March 1997, the examiner 
reviewed the veteran's past history, beginning with a 
fracture of the left tibia in 1959.  Radiologic examination 
of the left ankle and left foot was normal except for 
regional osteoporosis.  The examiner concluded that the 
veteran had chronic recurrent pain and swelling in the left 
foot, secondary to prolonged cast immobilization for a 
compound fracture, left tibia.  In a further March 1997, 
addendum, the examiner indicated that the state of the 
veteran's left ankle and foot was not affected by his 
military service, since no significant abnormality was 
currently demonstrated.

May 1997 magnetic resonance imaging (MRI) examination of the 
veteran's spine disclosed residual of a previous discectomy 
at L4-L5 with right-sided decreased disk space and reactive 
changes at the cortical plate at L4-L5, also mild epidural 
scars probably present, and involving the right L5 nerve root 
emerging from the dural sac.  

The evidence since April 1982 is certainly new, in that this 
additional evidence was not of record in 1982 and is not 
cumulative or repetitious of evidence of record at that time.  
Since the April 1982 rating decision did not specify what leg 
disorder was at issue, and there are now medical diagnoses of 
specific disorders affecting the veteran's left leg, the 
evidence is clearly relevant to the claim, as this evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  The evidence is significant, in that it is the 
type of evidence which must be considered in order to fairly 
decide the merits of a claim.  

The Board notes that, given the decision in Hodge, supra, it 
is no longer necessary for a veteran to prove that there is a 
reasonable possibility that the new evidence would change the 
outcome.  155 F.3d at 1360.  Instead, after Hodge, a veteran 
need only present evidence "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim," consistent with 38 C.F.R. § 3.156(a).  The Board 
finds that, without application of the "reasonable 
possibility" test, the veteran has presented new and 
material evidence, and the claim is reopened.  

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed above, the veteran has 
been notified of the evidence required to substantiate the 
claim, including on the merits.  The test applied by the RO 
in determining whether the claim would be reopened, the 
"reasonable possibility" test was essentially a 
determination on the merits, and the veteran was advised as 
to what evidence was required to present a reasonable 
possibility of a favorable outcome.  Under the VCAA, the 
veteran no longer was required to establish a well-grounded 
claim in order to meet the criteria for submission of new and 
material evidence.  Thus, although the terminology used by 
the RO in its correspondence to the veteran was slightly 
different that the terminology which would now be used, the 
veteran was, in fact, advised as to the evidence required to 
establish his claim on the merits.  

Therefore, although the Board is reopening the claim and 
determining the issue of entitlement to service connection 
for a leg disorder on the merits, the veteran has been 
notified of the evidence required to substantiate his claim.  
The veteran is not prejudiced by analysis of his claim for 
service connection for a left leg disorder on the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's new and material evidence establishes that 
certain left leg disorders have been diagnosed and left leg 
symptomatology has been identified.  The evidence clearly 
establishes that the veteran's left leg is shorter than his 
right leg.  To the extent that medical evidence of a current 
left leg disorder is a fact which must be substantiated, this 
evidence is favorable to the veteran's claim, since the 
evidence does clearly establish that there is a current left 
leg length discrepancy.  

However, the preponderance of the evidence establishes that 
the veteran's leg length discrepancy is the result of a 
fracture of the left leg which was incurred prior to his 
service.  A left leg length discrepancy was not noted, either 
on physical examination or by history, at the time of the 
veteran's 1962 service induction.  However, numerous clinical 
records associated with the claims file reflect opinions and 
clinical statements that the veteran's left leg length 
discrepancy is a result of fractures of the left tibia and 
fibula incurred in a severe motor vehicle accident in 1959.  

The clinical opinions of record regarding a left leg length 
discrepancy, beginning with opinions in service through the 
report of VA examinations in 1996 and 1997, consistently 
state that the veteran's leg length discrepancy is due to the 
pre-service motor vehicle accident.  The veteran's service 
medical records, for example, treatment notes dated in 
October 1962 and a physical profile dated in January 1963, 
reflect that he had a painful left leg due to compound 
"old" fracture.  The service medical records reflect that 
the veteran had swelling of the left foot and ankle with 
strenuous activity, and the clinical evidence of record, both 
in service and post-service, consistently reflects that these 
symptoms are related to the 1959 motor vehicle accident.  VA 
examinations and opinions after 1997 reflect, in essence, 
that the veteran is no longer ambulatory, and do not include 
opinions as to the etiology of a left leg length discrepancy 
or left leg or ankle pain or swelling. 

The records also establish that the veteran has parasthesias 
and other symptoms or findings in his legs, especially in the 
left leg.  The reviewer who interpreted a July 1994 MRI 
examination of the lumbar spine concluded that the veteran 
had postoperative scar formation at L4-5, causing minimal 
encroachment on the central canal and encroachment on the 
right intervertebral foramen.  The reviewer concluded that, 
if the veteran had symptoms in the distribution of the L4-5 
nerve root, these findings were significant.

The discharge summary of an October 1994 VA hospitalization 
reflects that the veteran had chronic back and bilateral leg 
pain for many years, worse in the right leg, with some 
initial improvement after a 1991 lumbar laminectomy, but with 
increasing problems beginning in 1994.  The veteran had 
symptoms related to the L4-L5 nerve root distribution.  A CT 
(computed tomography) scan disclosed no abnormalities at L3 
or at L5-S1.  

The report of a March 1997 VA examination reflects that the 
veteran had chronic recurrent pain and swelling of the left 
lower extremity at the foot as a result of prolonged cast 
immobilization for fractures of the left tibia and fibula 
following a 1959 motor vehicle accident.  

The examiner who conducted a January 1997 VA examination 
concluded that the veteran's chronic back pain was primarily 
due to a herniated nucleus pulposus, which was unlikely to 
have been related to leg length discrepancy with recurrent 
back strain.  The examiner who conducted a March 1997 VA 
examination also opined that the veteran's recurrent low back 
strain was secondary to the left leg length discrepancy due 
to the 1959 motor vehicle accident, was not likely to have 
produced a ruptured disc.  The examiner noted in particular 
that there was no evidence of a herniated disc or 
neurological abnormalities during service despite repeated 
examination.  While these reports support the March 1997 
rating decision which granted service connection for 
recurrent back strain, as aggravated in service, these 
reports establish that no left leg disorder was incurred or 
aggravated in service.

A July 2002 VA opinion indicated that a lower back strain 
while in the military would not have caused lower extremity 
radiculopathy, weakness, or ataxia 30 to 40 years later.  The 
examiner opined that the veteran's present lower left 
extremity disorders were more than likely caused by his work 
as a tile installer after his service discharge, since that 
occupation puts stress on the lower back.

In short, the evidence of record also establishes that the 
veteran has current clinical diagnoses of several disorders 
or symptoms in the legs, especially the left leg, which is 
shorter than the right leg.  However, the medical evidence of 
record overwhelmingly establishes that each left leg disorder 
or symptom is the result of fractures of the tibia and fibula 
sustained prior to the veteran's military service or is 
secondary to a herniated nucleus pulposus, or residuals of 
lumbar laminectomy to treat a herniated nucleus pulposus.  
Service connection for a herniated nucleus pulposus has been 
denied, and no issue regarding a claim for service connection 
for a low back disorder other than a claim for an increased 
evaluation for a service-connected recurrent low back strain 
is before the Board.  

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, there was no specific report of injury to the 
veteran's left leg during service.  The service medical 
records reflect that the veteran was treated in service for 
left leg pain.  The current records, as noted, establish that 
the veteran has current left leg disorders and symptoms.  
These facts establish that the veteran meets two of the three 
criteria required to establish service connection, as set out 
by the Court.

However, as noted above, the fact that the veteran sought 
treatment for left leg pain in service and currently has left 
leg pain is not sufficient under the governing statutes to 
establish service connection for a current disability due to 
back pain.  The veteran must establish that the present 
disorder is linked to the injury in service. Instead, 
however, the evidence establishes that left leg pain treated 
in service was due to a pre-service injury, and current 
evidence establishes that current left leg disorders and 
symptoms are due either to a 1959 tibial fracture incurred 
prior to the veteran's service or are due to a herniated 
disc, status post discectomy, unrelated to the veteran's 
service.  Thus, the preponderance of the evidence is against 
a finding that the veteran has established that there is a 
nexus, or link, between the veteran's service and any current 
left leg diagnosis or symptoms.

The Board notes that arthritis may be presumed service-
connected if it is manifested to the required degree within 
one year after service separation, and has considered whether 
presumptive service connection is available in this case.  
However, in this case, there is no clinical evidence that the 
veteran developed arthritis of the left leg within one year 
after his service separation, and the presumption of service 
connection is not applicable.

The Board has considered whether any current left leg 
disorder was aggravated during the veteran's service.  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  This presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Accordingly, 
a finding of aggravation contemplates "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation, but one that still exists 
currently.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The evidence in this case reflects that, although the veteran 
had some left leg pain and swelling with vigorous activity in 
service, those symptoms no longer required treatment when the 
strenuous activity was decreased.  Those symptoms were not 
treated continuously and chronically during or after service, 
and there is no current clinical evidence that the veteran 
has left leg pain and swelling.  Rather, the current evidence 
reflects that the veteran has not complained of or been 
treated for such symptoms during the pendency of this claim.  
The only pathology of the left foot or leg other than leg 
length discrepancy noted during the pendency of this claim, 
osteoporosis, noted on VA examination conducted in March 
1997, was medically related to the 1959 fracture, and there 
was no opinion that this disorder was manifested during or 
aggravated by the veteran's service.

The preponderance of the medical evidence establishes that 
the veteran does not have a current left leg disorder or 
symptom which was incurred in or aggravated by the veteran's 
service.  The preponderance of the evidence is against the 
claim, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable resolution.  The claim of entitlement to service 
connection for a left leg disorder must be denied.

2.  Claim for service connection for depression

By a claim submitted in September 1996, the veteran sought 
service connection for an acquired psychiatric disorder, 
including as secondary to service-connected disability.  In 
support of his claim, the veteran submitted the discharge 
summary of a July 1996 VA hospitalization which included, 
among the assigned diagnoses, a diagnosis of depression.  

The veteran's service medical records are devoid of evidence 
that the veteran complained of depression during service.  
There are no records reflecting diagnosis or treatment of 
depression in service or chronically and continuously 
thereafter.

A VA outpatient clinical record dated in 1983, more than 15 
years after the veteran's service separation, reflected a 
possible diagnosis of anxiety.  A February 1995 VA 
psychiatric examiner concluded that the veteran had an 
adjustment disorder with depressed mood related to a variety 
of factors, including problems in his childhood, pain due to 
a 1959 motor vehicle accident, back pain, problems related to 
diabetes, intra-family stress.  A September 1995 VA discharge 
summary reflects assignment of diagnoses of anxiety and 
depression.

The report of an October 1996 VA psychological evaluation 
reflects that the examiner concluded, after review of the 
clinical records, including the long-term history, that the 
veteran's psychiatric disorder resulted from his reaction to 
the long-term effects of injuries that caused his back pain, 
which included back and leg injuries in a motor vehicle 
accident in 1959, exacerbation of injuries during military 
service from 1962 through 1965, and laminectomy in 1982.  

A psychiatric examination conducted in December 1996 resulted 
in assignment of a diagnosis of depressive disorder, not 
otherwise specified, attributed to chronic back and leg pain.  
By a March 1997 addendum, the examiner provided an opinion 
that the residuals of the veteran's low back strain were 
intermittent and minor compared to the residuals of the 
previous disc rupture.  Because this evidence establishes 
that the majority of the veteran's low back pain is due to 
injuries incurred prior to service and to injuries incurred 
following service, including work-related injuries and 
injuries incurred in automobile accidents, this evidence is 
unfavorable to the claim that depression is due to service or 
to service-connected disabilities.

The examiner who conducted a February 2002 examination 
concluded that the veteran had several medical conditions 
that contributed to his depression, including non-service-
connected herniated nucleus pulposus, retinopathy, coronary 
artery disease, and chronic renal failure, as well as his 
service-connected back strain.  After noting that the 
veteran's depression arose from a number of causes, the 
examiner stated that it was not possible to assign 
percentages to each cause.  The examiner opined that the 
service-connected back strain was a significant contributor 
to the veteran's depression.  However, in late August 2002, 
that same VA examiner noted, in an addendum, that the veteran 
had multiple medical problems for which service connection 
was not in effect, in addition to the service-connected 
history of back strain.  The examiner concluded that the 
majority contribution to the etiology of major depression was 
from non-service-connected factors, with a minor contribution 
from the service-connected back strain.  

Another August 2002 VA reviewer provided an opinion that 
"[t]he chronic recurrent low back strain with its 
intermittent impact is not likely to be a significant factor 
in producing depression."

The veteran contends that his service-connected low back 
disability causes his depression.  However, the veteran's own 
assertion is the primary evidence of record which supports 
that contention.  While the veteran's own statements are 
competent to establish what symptoms he has, his statements 
are not competent to establish that those symptoms 
experienced are medically attributable to his service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted above, the laws and regulations governing this claim 
provide that the veteran is entitled to service connection 
for depression under two circumstances: first, if that 
disorder is secondary to or proximately caused by a service-
connected disorder, 38 C.F.R. § 3.310(a); second, if his 
depression is aggravated by a service-connected disability, 
to the extent of such aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  In this case, in-service aggravation 
of back strain due to leg length discrepancy was the basis of 
the grant of service connection for back strain.  The 
aggravation of back strain is symptomatic when the veteran 
walks or otherwise uses his legs by participating in 
strenuous activities.  

However, the evidence at the current time reflects that the 
veteran essentially uses a wheelchair for mobility and does 
not walk.  In fact, the evidence reflects, he is 
deconditioned from lack of use of the back and legs.   The 
medical opinions of record also clearly reflect that the 
veteran's back strain symptomatology is intermittent.  The 
Board notes that the veteran has contended only that his 
service-connected back strain caused his depression, but has 
not contended that the service-connected back strain is 
currently aggravating his depression.  

As the medical evidence, by a preponderance, establishes 
that, at the current time, it is unlikely that service-
connected back strain symptoms are present, and therefore 
unlikely that service-connected back strain could be 
aggravating, i.e., causing an incremental increase in 
disability, depression, service connection for depression 
based on aggravation due to service-connected back strain 
cannot be the basis for a grant of service connection for 
depression at this time.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. at 448.

The Board has considered, therefore, whether the veteran's 
psychiatric disorder is secondary to or proximately caused by 
his service-connected back strain. "Proximate cause" is 
defined as "that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
BLACK'S LAW DICTIONARY 1225 (6th ed. 1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995) (relying on 
BLACK'S LAW DICTIONARY definition of "evidence"); see also 
38 C.F.R. § 3.312 (defining primary, or principal, and 
contributory causes of death; see Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993) (holding that medical evidence stating 
that a service-connected disorder was a "contributing factor" 
but which did not indicate a causal connection between the 
service-connected disability and the veteran's death, does 
not provide a basis for a grant of service connection for the 
cause of the veteran's death)).

The evidence establishes that the veteran had back pain prior 
to service, incurred aggravation of back strain in service, 
and incurred a herniated nucleus pulposus post-service which 
required surgery.  The medical opinions rendered in October 
1996, December 1996 and February 1997, and in February and 
August 2002 each correctly note that the veteran had back 
pain of more than one etiology.  The December 1996 clinical 
opinion attributed the veteran's depression to his chronic 
back and leg pain.  When requested to differentiate between 
the service-connected and non-service-connected causes of 
back and leg pain, the examiner noted that the veteran's low 
back strain, the disability for which service connection has 
been granted, was intermittent and minor compared to the 
residuals of disc rupture.  This opinion is unfavorable to 
the veteran's claim, since the opinions, read together, 
establish that chronic back and leg pain caused the veteran's 
depression, but the service-connected back pain was 
intermittent and minor, and therefore was not the primary 
cause of the depression.  

The February and August 2002 opinions are also unfavorable to 
the veteran, in that the examiner opined that there were 
several disorders which contributed to the veteran's 
depression.  Although the examiner did not wish to assign a 
specific percentage of contribution to each specific medical 
disorder, the examiner opined that, while the contribution of 
the service-connected back strain was "significant," it was 
minor compared to the etiologic contribution of the non-
service-connected disorders.  The final August 2002 opinion 
is also wholly unfavorable to the veteran's claim.

The preponderance of the opinions of record establishes that 
the veteran's service-connected back strain was of much less 
significance as an etiologic factor in the veteran's 
psychiatric disorder, however diagnosed, than the non-
service-connected disorders.  The medical evidence 
establishes that the veteran's service-connected chronic 
recurrent back strain, as differentiated from his pre-service 
back injury and post-service non-service-connected herniated 
nucleus pulposus, was not the primary cause of a current 
psychiatric disorder.  

The evidence and opinions reflect that, as a "minor" 
contributing factor, the veteran's service-connected low back 
strain cannot be considered to have contributed materially or 
substantially to the etiology of depression.  38 C.F.R. 
§ 3.312(c) (contrasting contributory cause from a disorder 
which has a causal connection); 3.312(c)(2) (noting that 
minor or static disabilities are unlikely to be causally 
connected to death).  

The evidence has set out numerous risk factors for the 
development of the veteran's depression.  It would be 
unreasonable for the Board to determine that the veteran's 
depression is proximately caused by service-connected back 
strain which is intermittent, static, and apparently 
symptomatic primarily when the veteran walks.  

The Board interprets the examiners' opinions as stating a 
conclusion that the proximate cause of the veteran's 
depression was pain and other residuals of the pre-service 
1959 accident, and that the presence or absence of symptoms 
of service-connected low back strain was immaterial and was 
not an intervening cause or efficient cause of the 
depression.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
An efficient cause is "an intervening cause which produces 
results which would not have come to pass except for its 
interposition, and for which, therefore, the person who set 
in motion the original chain of causes is not responsible."  
BLACK'S, supra, at 462.

The preponderance of the evidence is against a finding that 
the veteran's depression is proximately caused by the 
veteran's service-connected low back strain, i.e., would not 
have occurred without that service-connected back strain.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The claim of entitlement to service connection 
for depression must be denied.

3.  Claim for increased initial evaluation for chronic low 
back strain

The evaluation at issue in this case follows the original 
grant of service connection for the veteran's chronic low 
back strain, effective in September 1996, and thus, the 
evidence to be considered is not limited to the evidence 
reflecting the current severity of the disorder.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Rather, in cases 
where a veteran has disagreed with an assigned initial 
disability evaluation, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, or 
"staged" ratings.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

During detailed history and evaluations in January, March, 
May and June 1995, the veteran reported that he had a 
constant burning pain below the waist following a motor 
vehicle accident in 1959.  During service, he noticed an 
increase in chronic recurrent back pain, which, until the 
1970s, would come and go.  The pain became disabling, 
requiring him to stop working, in the late 1970s.  The 
evidence reflects that the veteran filed a workers' 
compensation claim in the late 1970s as well.  The veteran 
had been using a wheelchair for mobility and reported that he 
required assistance from his wife to perform activities of 
daily living because of back pain.

On VA examination conducted in January 1997, the veteran 
reported that he was unable to tolerate standing because of 
back pain.  The veteran was in a wheelchair.  He had extreme 
difficulty standing up.  Upon standing, his range of motion 
of the lumbosacral spine was limited to about 10 degrees of 
flexion.  He was unable to tolerate lateral side bending or 
rotation.  It was extremely difficult for him to get into a 
lying position on the examining table.  He was markedly 
deconditioned.  The veteran had a chronic pain syndrome and 
was dependant on narcotics.  The examiner attributed these 
findings to a herniated nucleus pulposus, which the examiner 
noted was unlikely to be related to a leg length discrepancy.  

On VA examination conducted in March 1997, the veteran 
reported that he had been totally disabled since 1982 due to 
back pain and a ruptured disc.  The veteran was sitting in a 
wheelchair, but he was able to ambulate in the room.  He was 
deconditioned with diminished musculature throughout the 
body.  Trunkal flexion was to 25 degrees.  The examiner 
concluded that the veteran had chronic recurrent low back 
strain secondary to a shortened left leg, resulting from a 
compound fracture of the left tibia.  The veteran also had 
recurrent pain and swelling in the left foot secondary to 
prolonged cast immobilization for the fracture of the left 
tibia.  The examiner concluded that the veteran's low back 
strain, which was secondary to his leg length discrepancy, 
was likely to have been aggravated during his military 
service.  The examiner assigned three separate diagnoses to 
the veteran's back disorders, (1) chronic recurrent low back 
strain, secondary to short left leg; (2) herniated nucleus 
pulposus, L4-5, right, surgically corrected; and, (3) status 
post laminectomy and discectomy, L4-5, right.  The discharge 
summaries and reports of VA hospitalizations in August 1999, 
October 2001, and in January 2002 to March 2002, are 
consistent with these diagnoses.  

In a further March 1997 addendum, the examiner concluded that 
the residuals of the veteran's low back strain were 
intermittent and minor compared to the residuals of the 
previous disc rupture.  In particular, the examiner noted 
that the residuals of the low back strain did not require the 
use of narcotics, although residuals of the disc rupture did.

The discharge summary of January through March 2002 VA 
hospitalization noted that the veteran had chronic back pain 
requiring continuous use of narcotics, noting that recent MRI 
examination disclosed previous discectomy at L4-5 with right-
sided decreased disc space and reactive changes at the 
cortical plate, L4-5, and epidural scarring, possibly 
involving the right L5 nerve root.

The VA examiner who conducted a May 2002 VA examination noted 
that the veteran was confined to a wheelchair.  He was unable 
to stand erect due to poor balance.  The examiner opined that 
the results of a March 2002 MRI did not correlate with the 
veteran's confinement to a wheelchair.  The examiner further 
stated that the veteran's decreased range of motion of the 
back might be due to the fact that he spent most of the time 
in a wheelchair and was not using his muscles.

The severity of the veteran's disability due to service-
connected back strain is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  A 10 percent evaluation 
contemplates characteristic pain on motion.  The next higher 
evaluation under DC 5295, a 20 percent evaluation, requires 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.  

Although the veteran has undergone VA examination and 
evaluations of the back as part of medical treatment numerous 
times during the pendency of this appeal, there is no 
evidence of objective findings of muscle spasm on any 
examination.  In particular, the evidence reflects that the 
veteran has used a wheelchair for mobility for many years, 
beginning prior to when he submitted the claim underlying 
this appeal.  The VA examiners have provided opinions that 
the veteran's severe back pain, requiring use of narcotic 
pain relievers, is due to the pain related to the non-
service-connected back disorder, among other non-service-
connected disorders, and that the veteran's recurrent back 
strain is intermittent and "minor" in comparison to the 
non-service-connected back disorder.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In this case, however, the 
examiners have differentiated the veteran's non-service-
connected back disorder from the service-connected back 
strain, and have indicated that, to the extent that the 
veteran has limitation of motion of back, the extent of 
limitation due to the service-connected disability cannot be 
accurately evaluated because of the veteran's pain due to the 
non-service-connected back disorder, or have indicated that 
the limitation of range of motion of the back is due at least 
in part to deconditioning and lack of use of the muscles as a 
result of the veteran's use of a wheelchair.  The evidence as 
a whole reflects that the veteran's use of a wheelchair is 
due to the pain and residuals related to his non-service-
connected herniated nucleus pulposus or to surgical treatment 
of that herniation.  Thus, the fact that the veteran has 
severe limitation of motion of the lumbar spine cannot be 
attributed to his service-connected back strain so as to 
warrant an initial evaluation in excess of 10 percent.

In this case, the veteran's gait, when he remained able to 
ambulate, was normal.  The evidence reflects that the veteran 
had listing to one side for many years as a result of leg 
length discrepancy residual to his pre-service motor vehicle 
accident in 1959.  The record is devoid of any medical 
evidence or opinion that the veteran had listing of the spine 
as a result of the service-connected back strain.  This 
criterion for an initial evaluation in excess of 10 percent 
is not met.  

In short, while the veteran manifests many limitations of the 
back, essentially all of these limitations have been 
medically attributed, as least as far as the majority of the 
symptomatology, to the veteran's non-service-connected 
disorder.  The Board does not disagree with the RO's 
assignment of an initial 10 percent evaluation for service-
connected recurrent low back strain, as the examiners have 
stopped short of providing opinions that the veteran has no 
current symptomatology of the service-connected back strain.  
However, there is clear medical evidence that the back strain 
for which service connection has been granted is secondary to 
non-service-connected left leg length discrepancy.  The 
evidence as a whole fairly establishes that the in-service 
aggravation of back strain due to leg length discrepancy is 
symptomatic when the veteran walks, but that the veteran 
essentially uses a wheelchair for mobility and does not walk.  
There is no evidence to warrant an initial evaluation in 
excess of 10 percent for service-connected recurrent chronic 
back strain.
 
The Board has considered whether the criteria for an initial 
evaluation in excess of 10 percent are met under any other 
diagnostic code.  However, as the examiners have indicated 
that the severity of loss of range of motion is not 
attributable to service-connected back strain, and as service 
connection has specifically been denied for intervertebral 
disc problems, an evaluation in excess of 10 percent is not 
applicable under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 or 
5293, which provide the criteria for evaluation of those back 
disabilities.  The Board notes that Diagnostic Code 5295 
contemplates pain, so that an increased initial evaluation in 
excess of 10 percent based on consideration of pain under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 is not applicable.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for recurrent back 
strain, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable resolution.  The claim of entitlement to an initial 
evaluation in excess of 10 percent for chronic recurrent low 
back strain must be denied.


ORDER

A reopened claim of entitlement to service connection for a 
left leg disorder is denied.

Entitlement to service connection for depression, including 
as secondary to a service-connected disability, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for chronic recurrent low back strain is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

